50 F.3d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Michael M. KOSTENKO, M.D., Defendant--Appellant.
No. 94-1881.
United States Court of Appeals, Fourth Circuit.
Argued March 8, 1995.Decided March 22, 1995

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-92-1025)
ARGUED:  Michael Eugene Froble, WOOTON, WOOTON & FRAGILE, Beckley, WV, for Appellant.  Betty Adkins Pullin, Asst. U.S. Atty., Charleston, WV, for appellee.  ON BRIEF:  John D. Wooton, WOOTON, WOOTON & FRAGILE, Beckley, WVa, for Appellant.  Rebecca A. Betts, U.S. Atty., Carol A. Casto, Assistant U.S. Atty., Charleston, WV, for appellee.
Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
After considering the record, the briefs submitted by the parties and the oral argument of counsel, we affirm on the reasoning of the district court.  United States v. Kostenko, Civil Action No. 5:92-1025 (S.D. W.Va. filed June 2, 1994).


2
AFFIRMED.